ADVISORY ACTION
Applicant’s arguments filed August 24, 2022 have been fully considered but have not been found to be persuasive. 
1.	Applicant argues, on page 5 of the remarks dated August 24, 2022, that Mongrain et al disclose in paragraph 0106 that coating A can be polyethylene but can alternatively be other possible components, including nylon, PVDC PET and PP.
However, paragraph 0106 is not cited in the previous Action. Instead, paragraph 0045 is cited, which discloses only LDPE and a  small number of other polyethylenes.
Applicant also argues on page 5 that Mongrain et al disclose in paragraph 0106 disclose 2,500 possible combinations of components, including LDPE and HDPE.
However, paragraph 0106 is not cited in the previous Action. Instead, paragraph 0029 is cited, which discloses only LDPE, HDPE and a  small number of other polymers. Furthermore, it is unclear that a total of 2,500 possible combinations means that a combination of LDPE and HDPE is not disclosed.
Applicant also argues, on page 7, that one of ordinary skill in the art would expect that LDPE would exhibit the lowest pinhole sensitivity due to its strain hardening behavior.
However, there is no discussion of the relationship between strain hardening behavior and pinhole sensitivity, and no further evidence, such as a citation in the literature, that one of ordinary skill in the art would expect that LDPE would exhibits the lowest pinhole sensitivity due to its strain hardening behavior.
Applicant also argues on page 7 that the table based on the Specification shows that lower thicknesses  can be used if a layer consisting essentially of LDPE and MDPE is used.
However, it is unclear where the data is in the specification that the table is based on. Also, the table shows no data evidencing unexpected results, for example, for a layer consisting essentially of LDPE and  HDPE. In other words, the table is limited to only the combination of LDPE and MDPE, but the claimed invention is not.
Applicant also argues, on page 8, that the claimed ranges of amount are added only to expedite prosecution.
However, if the claimed ranges of amount are not relevant to the unexpected results, it is unclear why Mongrain et al, which discloses two layers having the claimed polymers, does not provide the unexpected results.



2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782